Case: 18-14651   Date Filed: 07/16/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14651
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 8:17-cv-00447-CPT



MARY JEANETTE MAXWELL,

                                                          Plaintiff - Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 16, 2019)

Before MARCUS, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 18-14651     Date Filed: 07/16/2019   Page: 2 of 6


      Mary Jeanette Maxwell appeals the district court’s order affirming the Social

Security Commissioner’s denial of Maxwell’s claim for disability insurance

benefits (“DIB”) and supplemental security income (“SSI”). She argues that, after

she won on initial judicial review, the administrate law judge (“ALJ”) improperly

exceeded the district court’s instructions on remand. On further judicial review,

the district court disagreed with her argument and affirmed the Commissioner’s

decision. We now affirm the district court.

                                          I

      In 2008, Maxwell applied for DIB and SSI. Various administrative

proceedings ensued. In a 2012 decision, the ALJ concluded that Maxwell was not

disabled.

      Maxwell sought judicial review. The district court found that the ALJ did

not “explicitly address” Maxwell’s and her physician’s testimony regarding her

limited ability to reach. Maxwell’s physician, for example, opined that she could

reach for only 10% of the workday. The district court found this evidence

“pertain[ed] directly” to Maxwell’s alleged disability and that the ALJ was

required to consider it. The ALJ may have, according to the district court,

conflated reaching limitations with manipulative (handling and fingering)

limitations. And with respect to the manipulative-limitations analysis, the district

court noted a separate problem. Although the ALJ found that Maxwell could

                                          2
              Case: 18-14651     Date Filed: 07/16/2019   Page: 3 of 6


“occasionally handle (gross manipulation) and finger (fine manipulation)

bilaterally” and that her alleged manipulative difficulties were “non-severe”

because her physician noted no relevant deficits, the ALJ also found that

“[m]anipulative restrictions are appropriate based on complaints of hand numbness

and occasional diagnosis of carpal tunnel syndrome.” The district court described

this discrepancy as “confusing.” In short, because the ALJ had not adequately

articulated its reasoning, the court could not “ascertain whether the ALJ’s

conclusions were rational and supported by substantial evidence.” The district

court reversed in relevant part and “remanded for further proceedings consistent

with [its] Order.”

      In 2016, after a new hearing, the same ALJ issued a new order finding

Maxwell was not disabled. The ALJ concluded that Maxwell could “frequently

preform [sic] gross and fine manipulations and frequently reach in all directions.”

The ALJ discounted Maxwell’s physician’s opinion based on Maxwell’s lack of

treatment from 2012 through 2016; inconsistencies in the physician’s testimony;

poor recordkeeping; and conflicting testimony of another physician regarding

manipulation skills.

      Maxwell again sought judicial review, arguing only that the ALJ had

exceeded the court’s mandate on remand. The district court disagreed and

affirmed the Commissioner’s decision. Maxwell appealed.

                                          3
              Case: 18-14651     Date Filed: 07/16/2019    Page: 4 of 6


                                          II

      A reviewing court examines de novo whether the ALJ has complied with a

remand order. See Sullivan v. Hudson, 490 U.S. 877, 885–86 (1989). “We review

application of the law of the case doctrine de novo.” Transamerica Leasing, Inc. v.

Inst. of London Underwriters, 430 F.3d 1326, 1331 (11th Cir. 2005).

      “The doctrine of the law of the case ‘preclude[s] courts from revisiting

issues that were [already] decided.’” Cambridge Univ. Press v. Albert, 906 F.3d

1290, 1299 (11th Cir. 2018) (quoting Schiavo ex rel. Schindler v. Schiavo, 403

F.3d 1289, 1291 (11th Cir. 2005)). The doctrine encompasses issues that were

“decided explicitly or by necessary implication.” This That & the Other Gift &

Tobacco, Inc. v. Cobb Cty., 439 F.3d 1275, 1283 (11th Cir. 2006) (quoting

Schiavo, 403 F.3d at 1291)). The mandate rule is “nothing more than a specific

application of the ‘law of the case’ doctrine,” one that requires strict compliance

with the appellate mandate. Cambridge Univ. Press, 906 F.3d at 1299 (quoting

Transamerica Leasing, 430 F.3d at 1331). Under the mandate rule, the lower court

“must implement both the letter and the spirit of the mandate, taking into account

the appellate court’s opinion and the circumstances it embraces.” Id. (quoting

Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985)).




                                          4
                Case: 18-14651       Date Filed: 07/16/2019      Page: 5 of 6


                                              III

       Maxwell argues that the district court remanded only for the ALJ to

determine her capacity to reach, not her manipulation abilities. Thus, she

contends, the ALJ violated the law of the case doctrine or the mandate rule1 by

making new findings regarding manipulation.

       We disagree. The district court’s order made no finding, expressly or

impliedly, regarding the ALJ’s manipulation determination—except that it was

“confusing” and may have been improperly conflated with the reaching

determination. Thus, there was no law of the case regarding manipulation. And as

Maxwell admits, there was also no law of the case regarding reaching. The district

court asked the ALJ for a do-over so that it could “ascertain whether the ALJ’s

conclusions were rational and supported by substantial evidence.” It envisioned a

new finding that was not confusing and that did not conflate separate lines of

analysis. The ALJ complied with the order’s “letter and spirit,” see Cambridge

Univ. Press, 906 F.3d at 1299, by engaging in a lengthy discussion that decoupled

the reasoning regarding manipulation and reaching. Having evaluated the evidence

differently, as he was instructed to do, the ALJ concluded Maxwell could

manipulate frequently rather than occasionally. Although Maxwell seems to


       1
         We have not decided in a published opinion whether the law of the case doctrine or the
mandate rule applies in the context of DIB and SSI appeals. We assume arguendo that the
doctrines do apply.
                                               5
              Case: 18-14651    Date Filed: 07/16/2019   Page: 6 of 6


believe the ALJ should have reached a different conclusion, she has not asked us to

examine whether substantial evidence supports the ALJ’s decision. Because we

reject her only argument on appeal, we affirm the district court’s judgment.

      AFFIRMED.




                                         6